Case 2:20-cv-10540-JVS-JEM Document 42 Filed 11/25/20 Page 1 of 6 Page ID #:513



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 10   3M COMPANY,                               Case No. 2:20-cv-10540-JVS-JEM
 11                   Plaintiff,                ORDER GRANTING
 12            vs.                              PLAINTIFF’S EX PARTE
                                                APPLICATION FOR:
 13   THE PERFECT PART INC.
 14                                             (1) TEMPORARY
      ADAM ZINKER,                              RESTRAINING ORDER;
 15   CORY ZINKER.                              (2) ORDER TO SHOW CAUSE
 16                   Defendants.               RE: PRELIMINARY
                                                INJUNCTION;
 17
 18                                             AND
 19                                             (3) EXPEDITED DISCOVERY
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            1                        Case No. 2:20-cv-10540-JVS-JEM
                                                      ORDER GRANTING PLTF’S APP. FOR TEMPORARY
                                                                       RESTRAINING ORDER, ETC.
      115931720\V-1
Case 2:20-cv-10540-JVS-JEM Document 42 Filed 11/25/20 Page 2 of 6 Page ID #:514



  1           This Court, having considered the Ex Parte Motion by Plaintiff 3M Company
  2   for a temporary restraining order including temporary asset restraint, expedited
  3   discovery, and service by alternative means, and for good cause shown, it is hereby:
  4           ORDERED that the Motion shall be, and hereby is, granted; and it is further
  5           ORDERED, as sufficient cause has been shown, that each Defendant, its
  6   officers, directors, employees, agents, subsidiaries, distributors, and all persons in
  7   active concert or participation with any Defendant having notice of this Order are
  8   hereby restrained as follows:
  9           1. Defendants, their agents, servants, employees, officers and all persons and

 10               entities in active concert and participation with them are enjoined from using
 11               the 3M Marks—or any reproductions, counterfeit copies or colorable
 12               imitations thereof in any manner, as well as any other mark(s) confusingly
 13               similar thereto—for, on, and/or in connection with the manufacture,
 14               distribution, advertising, promoting, offering for sale, and/or sale of any
 15               goods that do not constitute genuine 3M product, or is not authorized by 3M
 16               to be sold in connection with the 3M Marks, including, without limitation,
 17               3M-branded N95 respirators;
 18           2. Defendants, their agents, servants, employees, officers and all persons and

 19               entities in active concert and participation with them are further enjoined
 20               from the following during the pendency of this action, or until further order
 21               of the Court:
 22                     a. passing off, inducing, or enabling others to sell or pass off any
 23                        product as a genuine 3M product that is not produced under the
 24                        authorization, control, or supervision of 3M and approved by 3M
 25                        for sale under the 3M Marks;
 26                     b. committing any acts calculated to cause consumers to believe that
 27                        Defendants’ counterfeit 3M products are sold under the
 28
                                                    2                       Case No. 2:20-cv-10540-JVS-JEM
                                                             ORDER GRANTING PLTF’S APP. FOR TEMPORARY
                                                                              RESTRAINING ORDER, ETC.
      115931720\V-1
Case 2:20-cv-10540-JVS-JEM Document 42 Filed 11/25/20 Page 3 of 6 Page ID #:515



  1                       authorization, control or supervision of 3M, or are sponsored by,
  2                       approved by, or otherwise connected with 3M;
  3                   c. secreting, concealing, destroying, altering, selling, transferring or
  4                       otherwise disposing of any inventory of counterfeit 3M products
  5                       in Defendants’ possession, custody or control;
  6                   d. secreting, concealing, destroying, altering, selling, transferring or
  7                       otherwise disposing of any computer files, data, business records,
  8                       documents or any other records or evidence relating to
  9                       Defendant’s user accounts, eBay accounts, or any money,
 10                       securities or other property or assets of Defendants relating to the
 11                       manufacture, importation, exportation, advertising, marketing,
 12                       promotion, distribution, display, offering for sale and/or sale of
 13                       counterfeit 3M products, including 3M N95 respirators or other
 14                       3M PPE;
 15                   e. effecting assignments or transfers, forming new entities or
 16                       associations, or creating and/or utilizing any other seller platform,
 17                       account, or any other means of importation, exportation,
 18                       advertising, marketing, promotion, distribution, display, offering
 19                       for sale and/or sale of counterfeit 3M products for the purposes of
 20                       circumventing or otherwise avoiding the prohibitions set forth in
 21                       this Order;
 22                   f. transferring ownership of or disabling “theperfectpart” eBay
 23                       storefront or account.
 24           ORDERED that upon receipt of notice of this Order, eBay, PayPal or other
 25   financial institutions identified as affiliated with Defendant’s eBay storefront shall (i)
 26   immediately identify all financial accounts associated with the Internet based e-
 27   commerce stores operating under the “theperfectpart” identification as well as any
 28   other accounts of the same customer(s); (ii) identify all other accounts which transfer
                                                   3                       Case No. 2:20-cv-10540-JVS-JEM
                                                            ORDER GRANTING PLTF’S APP. FOR TEMPORARY
                                                                             RESTRAINING ORDER, ETC.
      115931720\V-1
Case 2:20-cv-10540-JVS-JEM Document 42 Filed 11/25/20 Page 4 of 6 Page ID #:516



  1   funds into the same financial institution accounts, and/or any of the other financial
  2   accounts subject to this Order; and (iii) restrain the transfer of all funds held or
  3   received for their benefit or to be transferred into their respective financial accounts,
  4   and any other financial accounts tied thereto; and (iv) immediately divert those
  5   restrained funds to a holding account for the trust of the Court, until further ordered
  6   by this Court. Within fourteen days of receiving this Order, eBay, PayPal or any
  7   payment processor which has restrained funds pursuant to this Order shall provide
  8   Plaintiff’s counsel with data sufficient to determine (i) an accounting of the total funds
  9   restrained and identifies the financial accounts which the restrained funds are related
 10   to, and (ii) the account transactions related to all funds transmitted into the financial
 11   accounts which have been restrained.
 12           Any Defendant, eBay, PayPal or other financial institution account holder
 13   subject to this Order may petition the Court to modify the asset restraint set out in this
 14   Order as justice may require.
 15           This Order shall remain in effect until the date for the hearing to show cause
 16   why a preliminary injunction should not be issued as set forth below, or until such
 17   further dates as set by the Court or stipulated by the parties.
 18           II. Order to Show Cause Why a Preliminary Injunction Should Not Issue
 19   and Order of Notice
 20           Defendants are hereby ORDERED to show cause before this Court in the
 21   United States District Court for the Central District of California, 411 W. 4th Street,
 22   Santa Ana, CA 92701, Courtroom, on the 12th day of December, 2020, at 9:00 a.m,
 23   or at such other time that this Court deems appropriate, why a preliminary injunction,
 24   pursuant to FRCP 65(a), should not issue. Proof of service shall be filed no later
 25   than noon December 1, 2020. Opposition shall be filed and served (via email or
 26   ECMF) not later than December 3, 2020. Any reply shall be filed and served (via
 27   email or ECMF) not later than noon December 7, 2020.
 28
                                                   4                       Case No. 2:20-cv-10540-JVS-JEM
                                                            ORDER GRANTING PLTF’S APP. FOR TEMPORARY
                                                                             RESTRAINING ORDER, ETC.
      115931720\V-1
Case 2:20-cv-10540-JVS-JEM Document 42 Filed 11/25/20 Page 5 of 6 Page ID #:517



  1           III. Order Authorizing Expedited Discovery
  2   It is further ORDERED, as sufficient cause has been shown, that Plaintiff may
  3   immediately serve limited discovery on Defendant sufficient to discover the existence
  4   and location of any additional counterfeit 3M products offered by Defendant and the
  5   existence of any additional online seller identities operated by Defendant. Plaintiff
  6   may propound interrogatories pursuant to Rules 26 and 33 of the Federal Rules of
  7   Civil Procedure, and Defendants and persons in active concert or participation with
  8   them, who receive actual notice of this Order, shall provide written responses under
  9   oath to such interrogatories within 14 days of service to Plaintiff or Plaintiff’s counsel.
 10           Plaintiff may serve requests for the production of documents pursuant to FRCP
 11   26 and 34, and Defendants and persons in active concert or participation with them,
 12   who receive actual notice of this Order, shall provide written responses and produce
 13   documents responsive to such requests within 14 days of service to Plaintiff or
 14   Plaintiff’s counsel.
 15           IT IS FURTHER ORDERED, as sufficient cause has been shown, that:
 16           Within 14 days of receiving actual notice of this Order, eBay, PayPal and any
 17   payment processors utilized by Defendants shall provide to Plaintiff’s counsel all
 18   documents and records in their possession custody, or control, relating to Defendants’
 19   accounts, including but not limited to documents and records relating to:
 20                any account details, including, without limitation, identifying
 21                   information and account numbers for all accounts or storefronts the
 22                   Defendants currently maintain or have previously owned or maintained;
 23                the identities, location and contact information, including any and all
 24                   email addresses for Defendants;
 25                the Defendants’ methods of payment, methods for accepting payment
 26                   and any financial information including but not limited to information
 27                   associated with defendant’s user accounts and storefronts; and
 28
                                                   5                       Case No. 2:20-cv-10540-JVS-JEM
                                                            ORDER GRANTING PLTF’S APP. FOR TEMPORARY
                                                                             RESTRAINING ORDER, ETC.
      115931720\V-1
Case 2:20-cv-10540-JVS-JEM Document 42 Filed 11/25/20 Page 6 of 6 Page ID #:518



  1                a full accounting of Defendants’ sales history and listing history under
  2                   such accounts.
  3           IV. Security Bond
  4           IT IS FURTHER ORDERED that:
  5           3M shall place security (corporate surety bond, cash, certified check, or
  6   attorney’s check) in the amount of Fifteen Thousand Dollars with the Court, which
  7   amount is determined adequate for the payment of any damages any person may be
  8   entitled to recover as a result of an improper or wrongful restraint ordered hereunder.
  9           SO ORDERED.
 10
 11           Signed this 25th day of November, 2020, 3:51 p.m.
 12
 13
 14
 15
                                                      United States District Court Judge
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  6                        Case No. 2:20-cv-10540-JVS-JEM
                                                            ORDER GRANTING PLTF’S APP. FOR TEMPORARY
                                                                             RESTRAINING ORDER, ETC.
      115931720\V-1
